CONTINUATION SHEET
Continuation of 3. NOTE: 
Claim 22 is amended to recite “wherein the mid-stream volume of urine is not exposed to a specificity tag unaltered prior to sensing by the spatial modulation detection unit” which has not been previously considered or searched along with the other features of claim 22.
Claim 23 is amended to recite “wherein the mid-stream volume of urine is not exposed to a specificity tag unaltered prior to sensing by the spatial modulation detection unit” which has not been previously considered or searched along with the other features of claim 23.

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: 
Claim Objections
The Applicant’s argument for removing the claim objection relies upon the claim amendments that have not been entered.  However, if the amendment to claim 8 is submitted separately, it would overcome the objection to claim 8.
Claim Rejections - 35 USC § 112
The Applicant’s argument for removing the 112 rejection of claims 1-4 and 21 relies upon the claim amendments that have not been entered.  However, if the amendment to claim 1 is submitted separately, it would overcome the 112 rejections of claims 1-4 and 21.
With respect to the 112 rejections of claims 22-23, the Applicant’s argument for removing these 112 rejections relies upon the claim amendments that have not been entered.  The amendments to claims 22-23 raise new issues that require further search and consideration.

Claim Rejections - 35 USC § 103
The Applicant asserts:

    PNG
    media_image1.png
    162
    868
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    516
    866
    media_image2.png
    Greyscale

This argument is not persuasive since it is not commensurate with the rejection.  The Examiner did not state or contend that the detection unit of Haiml and the detection unit of Kiesel were the same.  Rather, the optical emission analysis of Haiml is analogous to the optical emission analysis of Keisel to the extent that one or ordinary skill in the art would have understood that the analysis and detection unit of Kiesel (which discloses that it can be used on any liquid) would be applicable to urine (a liquid that Haiml discloses).  
The distinctions between the teachings of Kiesel and Haiml are not persuasive since Haiml is only being relied upon to show that urine is a suitable liquid to undergo optical emission analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW KREMER/Primary Examiner, Art Unit 3791